DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive.
Applicant has amended the claims to recite “wherein said viewing client devices are provided with a spectating function that enables capturing of audio from said viewing client devices and sending the audio to the one or more servers of the hosting service to enable the overlaying for including and compressing the audio together with the broadcasting of the one or more streams of real-time compressed digital video sent from the one or more servers to the one or more viewing client device”.  Applicant argues in regards to Paragraph 0059 that the produced video and audio is created for output and delivery to the spectators.  However, Paragraph 0059 teaches that human commentators view the input stream (and is therefore ONE of the viewing clients) and adds voice over to the data.  One the voice over process is complete, the voice of the commentators is converted into a digital signal for transmission to the spectator process (which qualifies as said one or more servers, as claimed), wherein the spectator process then creates/adds/overlays the commentator voices to the streams viewed by the spectators.  Therefore, the audio from one viewing client device (commentator) is routed to said one service of the one or more servers (the spectator process) of the service for overlay on top of game audio of said one or more video games being played for said broadcasting as one or more streams of compressed streaming interactive video (see Paragraph 0055) for viewing by other viewing clients in spectator mode.  The amended claim limitations are still met by the Danieli prior art reference (see the updated rejection below).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1-4, 7-8, 10-13 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizrahi (U.S. Patent Application Publication 2008/0207322) in view of Danieli et al. (U.S. Patent Application Publication 2006/0058103).
Referring to claim 1, Mizrahi discloses executing a video game on a server of a hosting service (see Figure 1 and Paragraphs 0045-0046), the video game being played by a user on a client device remote to the hosting service (see Figure 1 and Paragraphs 0046-0047) via compressed streaming interactive video (see Paragraph 0077), the compressed streaming interactive video being sent to the client device where decompression of the compressed streaming interactive video is performed to display video of the video game and said server is configured to receive user control input to drive interactivity with the video game (see Paragraphs 0028-0030).
Mizrahi fails to teach broadcasting the video game as a stream of real-time compressed digital video to enable a viewing client device to view the video game over the Internet, and wherein the viewing client device receives the real-time compressed digital video and overlaying with the streams of real-time compressed digital video, audio from one or more of the viewing client devices, such that the audio is included in the broadcasting of the one or more video games.
Danieli discloses broadcasting the video game as a stream of real-time compressed digital video to enable a viewing client device to view the video game over the Internet, and wherein the viewing client device receives the real-time compressed digital video (see Figure 7 and Paragraphs 0071-0073 and further note Paragraph 0055 for compressing the spectator streams).
see Paragraphs 0055 and 0058-0059 and the Examiner’s rebuttal above).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the video game hosting system, as taught by Mizrahi, using the video game audience broadcasting system, as taught by Danieli, for the purpose of providing a spectator function for online games without requiring the devices to actually execute a software copy of the game (see the bottom of Paragraph 0006 of Danieli).

	Referring to claim 3, Danieli also discloses selectively delaying the one or more streams of real-time compressed digital video before broadcasting to the one or more viewing client devices (see Paragraph 0066).

	Referring to claim 4, Denali discloses that said audio is received from a viewing client device (see Paragraphs 0050 and 0058-0059).

	Referring to claim 7, Danieli also discloses sending, by the hosting service center, the one or more streams of real-time compressed digital video to a CDN for see Windows Media Server 460 (CDN) in Figure 7 and Paragraph 0072 and further note Paragraph 0054 for compressing the digital video transmitted to spectators).

	Referring to claim 8, Danieli discloses comprising, overlaying, by the hosting service center, text comments receives from one or more of the viewing devices onto the one or more streams of real-time compressed digital video (see Figure 8 and Paragraph 0074).

	Referring to independent claim 10, see the rejection of claim 1.
	Referring to claims 12-13 and 16-17, see the rejection of claims 3-4 and 7-8, respectively.


Claims 5, 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizrahi (U.S. Patent Application Publication 2008/0207322) in view of Danieli et al. (U.S. Patent Application Publication 2006/0058103) in further view of Krikorian et al. (see Patent Application Publication 2006/0095401).
Referring to claim 5, Mizrahi and Danieli fail to teach adjusting a compression rate for said broadcasting to each of said viewing client devices based on a respective connection performance each of said viewing client devices has with respect to said one or more servers of the hosting service.
see Paragraph 0055 for determining connection performance between a server and multiple client devices and Paragraph 0053 for adjusting the compression rate based on the determined available bandwidth).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the video game hosting system, as taught by Mizrahi and Danieli, using the compression adjustment functionality, as taught by Krikorian, for the purpose of enabling uses to access their A/V content from any of a variety of remote locations inside or outside the home (see Paragraph 0007 of Krikorian).  

Referring to independent claim 9, Krikorian discloses adjusting a compression rate for said broadcasting to each of said viewing client devices based on a respective connection performance each of said viewing client devices has with respect to said one or more servers of the hosting service and adjusting of the compression of each of the one or more streams of real-time compressed digital video adjusts dynamically based on changes in the connection performance (see Paragraph 0055 for determining connection performance between a server and multiple client devices and Paragraph 0053 for adjusting the compression rate based on the determined available bandwidth).
The Examiner notes the motivation in the rejection of claim 5 for reasoning to combine Krikorian with the teachings of Mizrahi and Danieli.

Referring to claim 14, see the rejection of claim 5.


Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizrahi (U.S. Patent Application Publication 2008/0207322) in view of Danieli et al. (U.S. Patent Application Publication 2006/0058103) in further view of Ikeda et al. (U.S. Patent No. 8,522,288).
Referring to claim 6, Mizrahi and Danieli discloses all of the limitations in claim 1, as well as one or more streams of real-time compressed digital video (see the rejection of claim 1), however Mizrahi and Ikeda fail to teach one or more IP multicast within the hosting service center.
Ikeda discloses transmitting IP multicast streams (see Figure 4 and Figure 15) from a hosting service center (IP Broadcasting Server 20 in Figure 15).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the spectator video stream broadcasting system, as taught by Mizrahi and Danieli, using the IP multicast video stream transmission system, as taught by Ikeda, for the purpose of reducing the load on broadcasters to set multicast addresses in IP broadcasting terminals (see Column 3, Lines 24-25 of Ikeda).

Referring to claim 15, see the rejection of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jason P Salce
Senior Examiner
Art Unit 2421


April 21, 2021